NUMBER 13-08-00563-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE: JANET RAE LOEHR


            On Petition for Writ of Mandamus and Writ of Prohibition.


                                   MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                    Per Curiam Memorandum Opinion1

        On October 1, 2008, relator, Janet Rae Loehr, filed a petition seeking a writ of

mandamus and writ of prohibition ordering the trial court to set aside a post-judgment order

in a divorce case. Relator further filed a motion for emergency relief and abatement of the

trial court proceedings. That same day, the Court dismissed as moot the motion for




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
emergency relief and requested that the real party in interest, Roland Loehr, file a response

to the petition within ten days.2 The response was duly filed on October 14, 2008.

        The Court, having examined and fully considered the petition for writ of mandamus

and for writ of prohibition and the response thereto, is of the opinion that relator has not

shown herself entitled to the relief sought. Accordingly, the petition for writs of mandamus

and prohibition is DENIED. See TEX . R. APP. P. 52.8(a).


                                                                             PER CURIAM

Memorandum Opinion delivered and
filed this 15th day of October, 2008.




        2
          Relator also sought em ergency relief in her appeal of the trial court’s judgm ent in appellate cause
13-08-00380-CV. In that m atter, the Court granted the m otion, in part, and stayed the trial court's tem porary
order of Septem ber 26, 2008, and denied the m otion, in part, as to all other relief requested by appellant.

                                                       2